Citation Nr: 1733941	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  13-06 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2. Entitlement to a disability rating in excess of 10 percent for service-connected recurrent dermatitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1963 to January 1965.

This matter comes before the Board of Veterans' Appeals (Board) from January 2011 and March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Montgomery, Alabama and Winston-Salem, North Carolina, respectively.  Jurisdiction is retained by the RO in Winston-Salem, North Carolina.

The Veteran submitted additional evidence after the most recent supplemental statement of the case including a medical opinion.  The Veteran's representative, however, waived RO consideration of this evidence by letter dated June 2016.

In December 2015 the Veteran testified before the undersigned Veterans Law Judge at a video conference Board hearing.  A copy of the transcript has been associated with the claims folder.


FINDINGS OF FACT

1. There is no PTSD diagnosis and the Veteran's anxiety disorder was not incurred in or caused by active service.

2. The Veteran's recurrent dermatitis is characterized by 5 percent to less than 20 percent total body area or exposed body area affected or systemic corticosteroid use of less than six weeks duration.

CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.326, 4.125 (2016).

2. The criteria for an increased rating in excess of 10 percent for recurrent dermatitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.326, 4.1, 4.2, 4.7, 4.118, Diagnostic Code 7806 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  In this case, letters dated April 2010, November 2010, and May 2012 contained the necessary notice.  Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  None is found by the Board.

Regarding the VA's duty to assist, all appropriate development to obtain the Veteran's available, pertinent medical records have been completed.  Service treatment records (STRs) and available post-service treatment records have been obtained.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate the claim.  The Board is also unaware of any such records.  The October 2012, March 2013, March 2016 VA examinations are adequate regarding service connection for PTSD as they contain examinations of the Veteran, address relevant evidence of record, and contain diagnoses and opinions that are supported by explanation.  The November 2010, July 2012, and April 2016 examinations regarding the skin are collectively adequate as the examiners provided the relevant information to rate the service-connected disability under the relevant criteria.  

Most recently, as directed by the June 2014 Board remand, updated medical records have been obtained.  Also, as directed, the Veteran was afforded appropriate VA examinations for his psychiatric disorder in March 2016 and for his skin disorder in April 2016.  Accordingly, the Board finds that there has been substantial compliance with its remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Discussion of the Veteran's December 2015 Board hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  This was done at the hearing.  Additionally, remand was conducted after the hearing to obtain relevant missing evidence identified at the hearing.  The issues were identified at the hearing and a discussion was had on submitting additional evidence.

VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claim.

II. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Service connection for PTSD has unique evidentiary requirements.  It generally requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders to remove outdated references to the DSM-IV and replace them with references to the updated Diagnostic and Statistical Manual (Fifth Edition), the DSM-5.  See 79 Fed. Reg. 45,094 (August 4, 2014).  VA adopted this interim rule without change and clarified that the provisions of this rule did not apply to claims that have been certified for appeal to the Board or were pending before the Board on or before August 4, 2014.  80 Fed. Reg. 14,308 (March 19, 2015).  In this case the RO certified the Veteran's appeal to the Board in April 2014, which is before August 4, 2014.  

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the Veteran shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

In a May 2012statement, the Veteran described his stressors.  The Veteran reported being in a hostile zone in the Dominican Republic from April 1965 to October 1965, where there was constant shooting by rebel forces and bodies floating in the ocean.  The Veteran was assigned to transport water from the purification plant to the mess hall, which he stated took him along rebel-controlled lines.  He reported that once the truck broke down and he had to guard it in hostile territory until help came, while shots were being fired at him.

In a May 2012 submission, the Veteran's friend, DHL, stated that she had witnessed "several instances of post traumatic stress disease" in the Veteran, including violent behavior, mood swings, anxiety, panic attacks, nightmares, irritability, poor concentration, impaired memory, hypervigilance, and lack of trust.

The Veteran's service treatment records were silent for any mention of psychiatric reports, symptoms, or diagnoses.  The Veteran's discharge examination showed a normal clinical evaluation.

In an April 2012 VA treatment record, the Veteran reported a history of irrational behavior.  The Veteran reported claustrophobia that started immediately after the military, and that he saw flashes of light or movement out of the corner of his eye.  He reported two fights with coworkers in the last six months where he would "flip out."  He also claimed that he ruined his wife's life, but that she was doing well now.  He stated that he had PTSD from seeing dead bodies while in the Dominican Republic.  The examiner diagnosed anxiety and antisocial personality disorder.  In another April 2012 VA record, the diagnoses included rule out PTSD, as the examiner noted the Veteran did not seem to meet the criteria.  In VA treatment records dated from May 2012 through November 2015, the assessments included anxiety disorder and antisocial personality disorder.  

In September 2012, the Joint Services Records Research Center confirmed that the Veteran's company did deploy to Santo Domingo in the Dominican Republic.

An October 2012 VA examination for PTSD was conducted upon review of the claims file.  The examiner opined that the Veteran did not meet the diagnostic criteria for PTSD under DSM-IV, but diagnosed adjustment disorder with disturbance of emotions and behaviors, alcohol abuse, and cocaine abuse.  The examiner opined that the Veteran did not meet the criteria for PTSD because the Veteran did not report a life threatening event during service and criteria A and B were not met.  The examiner noted that the Veteran did appear to have a depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, and disturbances in motivation and mood.  The examiner concluded that the multiple diagnoses were related and that the Veteran's mood disorder was the result of chronic substance abuse.

A March 2013 supplemental VA psychological opinion was obtained.  The doctor opined that because the Veteran did not endorse any mood issues on the separation examination and could not identify a cause of his mood issues upon examination, his mood reactions appeared to be better explained by chronic substance abuse.

The Veteran testified at a video conference Board hearing in December 2015.  The Veteran testified that he received VA treatment for depression and anxiety.  He further testified that his truck broke down at the water purification hole during his service in the Dominican Republic and he heard enemy fire while waiting.

A March 2016 VA examination was conducted upon a review of the claims file and the Veteran.  The psychologist reviewed the records and took a lengthy psychiatric history from the Veteran.  The examiner found that the Veteran did not meet the criteria for PTSD, but diagnosed other specified anxiety disorder.  The examiner stated that the Veteran had a clear and well documented history of mild anxious symptomology, which had largely been controlled with ongoing psychiatric medication.  The examiner opined that it was less likely than not that the Veteran's anxiety disorder related to service.  Instead, the examiner opined that the Veteran's anxiety developed from a range of life stressors including marital discord, relationship problems, conflict with family, limited social support, extensive substance abuse, legal problems, increasing medical problems, and the Veteran's tendency to reflect back on choices that he made.  The examiner opined that, with respect to PTSD, the Veteran did not meet criteria B, C, D, or E.  The examiner found that, even conceding the presence of the Veteran's in-service stressors, the Veteran did not present with sufficient trauma or stressor-related symptoms to warrant a diagnosis of PTSD.  In the examiner's opinion, the Veteran's mental health symptoms were better conceptualized as part of his anxiety condition, or subclinical.

The examiner also diagnosed the Veteran with alcohol use disorder, which the examiner opined was less likely than not due to military service.  Instead, the examiner related this to the Veteran's underlying personality disorder.  The examiner also diagnosed the Veteran with other specified personality disorder (antisocial traits).  In this, the examiner characterized symptoms such as irritability, violence, unlawful behavior, and "constant" extramarital affairs, impulsivity, irresponsibility, and limited remorse as part of his personality disorder, and not otherwise symptoms.  The examiner also noted that the testing performed indicated a very high probability of malingering.

A February 2017 private medical record and opinion was submitted that was conducted upon a clinical interview of the Veteran.  The Veteran reported that he was sent to the Dominican Republic as part of a peacekeeping action.  The Veteran reported the same stressors.  The examiner found these incidents consistent with the conditions necessary to produce PTSD and noted that the Veteran reported he had suffered depression, anxiety, panic attacks due to close spaces since that time.  The physician then diagnosed PTSD and opined that it was more likely than not due to the traumas experienced in the Dominican Republic.  The examiner noted that VA medical personnel had diagnosed the Veteran with PTSD.

The Board finds that service connection for a psychiatric disorder is not warranted.  First, there are current disabilities of anxiety disorder and personality disorder.  Regarding anxiety disorder, the 2012 and 2016 VA examiners opined that the disorder was less likely than not related to service.  The 2012 examiner opined that the Veteran's disorder was secondary to drug and alcohol usage.  The later 2016 examiner opined that the Veteran's disorder was caused by a range of life stressors including marital discord, relationship problems, conflict with family, limited social support, extensive substance abuse, legal problems, increasing medical problems, and the Veteran's tendency to reflect back on choices that he made.  These opinions were provided upon a review of the claims file and a thorough clinical examination of the Veteran and also provided supporting explanation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the central issue in determining the probative value of an opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) ("An opinion based upon an inaccurate factual premise has no probative value.").  Accordingly, the Board assigns them significant probative value.

The Veteran did testify that he has had claustrophobic symptoms since leaving service which he thought might be related to his incident of getting stranded with his water truck.  The Veteran is competent to testify about his experience and readily observable symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the Veteran did not report any psychiatric symptoms at separation, and the separation examination noted a normal psychiatric evaluation.  Furthermore, the VA examiners considered this lay evidence and ultimately found that the disorder was unrelated to service, to include the in-service stressors.  These findings thus outweigh the Veteran's lay observations in this case.  

Regarding a personality disorder, such disorder is not a disease or injury within the meaning of the applicable legislation and cannot be service connected in this case.  38 C.F.R. § 4.9 (2016).  The etiology of the anxiety disorder has been explained and was not found to be superimposed on the personality disorder.  38 C.F.R. § 4.127 (2016).  Accordingly, the Board finds that service connection for an anxiety disorder and for a personality disorder is not warranted.

The Board also finds that service connection for PTSD is not warranted as the probative evidence of record indicates there is no diagnosis of PTSD.  The 2012 and 2016 VA examiners opined that the Veteran did not meet the criteria for PTSD under both DSM-IV and DSM-5.  These opinions were provided upon a review of the claims file and a thorough clinical examination of the Veteran and also provided supporting explanation.  See Nieves-Rodriguez, 22 Vet. App. 302-04; Stefl, 21 Vet. App. at 124; Reonal, 5 Vet. App. at 461.  Accordingly, the Board assigns the opinions significant probative value.  The 2017 private opinion that provided a diagnosis of PTSD was not conducted upon a review of the claims file, to include relevant VA treatment records and the VA examinations, and was based upon the mistaken conclusion that VA examiners had diagnosed PTSD.  Accordingly, the Board assigns this opinion little probative value.  See Nieves-Rodriguez, 22 Vet. App. at 302-04; Reonal, 5 Vet. App. at 461. 

Although the Veteran asserts he has PTSD, he is not competent to provide this diagnosis, which is a complex determination of a psychiatric condition as differentiated from other psychiatric conditions, as opposed to a condition capable of lay observation, such as ringing in the ears or varicose veins.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007) (holding that varicose veins are capable of lay observation and thus lay testimony may serve to establish a diagnosis); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation).  Thus, the weight of the evidence indicates that there is no PTSD.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  
Service connection is thus not warranted.  

As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Service connection for a psychiatric disorder is therefore denied.

III. Increased Rating

Disability ratings are based on VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found are warranted, a practice of assigning ratings referred to as "staging the ratings."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).
 
It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of the disability present.  38 C.F.R. § 4.2.  

Dermatitis and eczema are rated under Diagnostic Code 7806.  Under the Code, a 60 percent disability rating is warranted for more than 40 percent of the entire body or more than 40 percent of the exposed areas affected or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past twelve month period.  A 30 percent disability rating is warranted for 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or systemic therapy such as corticosteroids or other immune suppressive drugs required for a total duration of six weeks or more, but not constantly, during the past twelve month period.  A 10 percent disability rating is warranted for at least 5 percent, but less than 20 percent of the entire body or of the exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12 month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  Systemic therapy does not include topical corticosteroid therapy.  See Johnson v. Shulkin, 862 F. 3d 1351 (Fed. Cir. 2017), overruling Johnson v. McDonald, 27 Vet. App. 497 (2016). 

In April 2010, the Veteran's friend, DHL, wrote that the Veteran had dermatological breakouts that had gotten worse over the years.  The friend described whelps and bumps turning into lesion-like break outs that started to bleed.  They occurred on the Veteran's feet, legs, front, back, thighs, and stomach.  The Veteran also had discoloration whelps on his neck.

The Veteran was afforded a VA skin examination in November 2010.  The Veteran reported outbreaks that come and go.  He treated with Vaseline.  Upon examination, there were scattered, resolving circular lesions of nonspecific dermatitis over both anterior legs.  There were no pustules, evidence of infection, or scarring.  The examiner found that the lesions covered less than one percent of the Veteran's total body area and did not involve systemic symptoms or treatment.

In January 2011, the Veteran complained of a facial rash for forty days.  He was referred to the dermatology clinic.  In February 2011 the Veteran had an epidermal cyst surgically removed from his back on the left shoulder.  The Veteran saw a dermatologist in April 2011.  The dermatologist diagnosed non-specific dermatitis of an unknown etiology.  The Veteran was evaluated for a rash in March 2012 and was diagnosed with nummular dermatitis.  The dermatologist suggested that the Veteran may also have tinea versicolor, but was unable to say for sure.

The Veteran was afforded another VA skin examination in July 2012.  The diagnosis was chronic nummular eczema with post inflammatory hyperpigmentation.  The Veteran reported that since his 2010 evaluation, the eczema was constant rather than intermittent and was no on his face, neck, arms, and legs, not just the legs.  The Veteran took topical steroids and oral antihistamines.  The examiner denied scarring or disfigurement of the Veteran's face, head, or neck.  The examiner also reported that the Veteran had took systemic corticosteroids of a prednisone taper, one time only, for less than six weeks in the last year, topical steroids for more than six weeks, and antihistamines for six weeks or more, but not constantly.  The examiner measured the Veteran's eczema on less than five percent of the total body area and zero percent of the exposed area.  The examiner also noted that the Veteran had poikiloderma of civatte, which he opined was due to chronic sun exposure and unrelated to eczema.  This additional condition covered approximately one percent of the Veteran's exposed skin.  The examiner found there was no evidence of scars.

In November 2012, the Veteran had a few scaling plaques to the lower legs, but the remainder of the examination was clean.  The Veteran's nummular dermatitis was described as "very mild."  The Veteran was seen by the dermatology clinic again in August 2013.  The dermatologist noted numerous crusted excoriations on the bilateral lower extremities.  In March 2014 the Veteran had another dermatology clinic evaluation.  He reported that his topical treatment regimen had been successful, although he continued to have "small red bumps."  The dermatologist noted scattered crusted linear excoriations and thinly scaled, annular, mildly erythematous macules and patches, some with hemorrhagic crusting, on the right forearm, central lower back superior to the natal cleft, and bilateral lower legs.

At the December 2015 Board hearing, the Veteran testified that his dermatological condition covered the entirety of his legs.

At a February 2016 dermatology clinic visit, the Veteran was diagnosed as having a history of nummular eczema, pruritus, tinea versicolor by history, hypovitaminosis D, venous insufficiency, cyst (removed), intradermal nevus, lipoma of the back, acne, scarring from trauma, and possible other notalgia paresthitica.  The dermatologist found scattered crusted excoriations and thinly scaled, annular, mildly erythematous macules and patches (some with hemorrhagic crusting) on his forearms and bilateral lower legs.  He also had minimal edema on the lower legs and erythematous rough surface macules on each forearm.  The Veteran was prescribed topical steroids.

The Veteran was afforded another VA skin examination in April 2016.  The examiner diagnosed chronic eczematous dermatitis.  The Veteran reported that it was then the worse it had ever been.  He reported severe itching and flare-ups.  The examiner found that the Veteran was not using systemic corticosteroids or other immunosuppressive drugs, but was using antihistamines constantly and topical corticosteroids constantly.  The examiner reported a total body and exposed body coverage of eczema of five percent to less than twenty percent.  The examiner reported erythematous and scaling patches on the arms, forearms, shoulders, back, lower legs, and neck.

The Board finds that an examination in excess of 10 percent is not warranted.  At no point does the Veteran's skin disorder cover 20% to 40% of his body or exposed areas.  Rather, at the November 2010 VA examination, the lesions covered less than one percent of the Veteran's total body area.  The July 2012 VA examiner found that the eczema covered less than five percent of the total body area and zero percent of the exposed area.  The April 2016 VA examiner found a total body and exposed body coverage of eczema of five percent to less than twenty percent.  Additionally, at no time did the Veteran undergo systemic therapy or other immunosuppressive drugs for 6 weeks or more.  Rather, the Veteran was treated with topical steroids and lotions and antihistamines and underwent a one-time only treatment of prednisone.  The testimony of the Veteran and statements by the Veteran's friend are acknowledged, but the Diagnostic Code provides for objective rating criteria.  Thus, the findings of the examiners outweigh any testimony by the Veteran or other laypersons.  Thus, the requirements for a 30 percent evaluation have not been met.  

Because dermatitis is rated under a specific code, no other diagnostic code is for consideration herein.  See Copeland v. McDonald, 27 Vet. App. 333, 337 (2015) ("when a condition is specifically listed in the Schedule, it may not be rated by analogy").   As the preponderance of the evidence is against a claim for a schedular rating in excess of 10 percent, the "benefit-of-the-doubt" rule does not apply, and the claim is denied.  38 U.S.C.A. § 5107.

Neither the Veteran nor his/her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. Ap. 366,  369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."


ORDER

Entitlement to service connection for a psychiatric disorder, to include PTSD, is denied.

Entitlement to a disability rating in excess of 10 percent for service-connected recurrent dermatitis is denied.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


